Title: To Thomas Jefferson from Louis André Pichon, 10 July 1802
From: Pichon, Louis André
To: Jefferson, Thomas


          
            10th. july 1802
          
          Mr. Pichon with his best respects to the President of the United States has the honor to thank him for his note correcting the information of the extraordinary Philadelphia Gazette supposed to have arrived by last thursday’s mail. Mr. P. communicated the information in the evening only to Mr Madison & Mr Smith (harrison) both of whom will have had like Mr P. an opportunity by the paper of last night, to correct it.
          
            P.
          
        